                                                                                             JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       EDCV 19-02350-RGK (KKx)                                Date   December 17, 2019
     Title          ROBERT SIMMERMON v. CHUCK MAI, et al




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                        Not Reported                               N/A
              Deputy Clerk                         Court Reporter / Recorder                    Tape No.
             Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                       Not Present                                             Not Present
 Proceedings:              (IN CHAMBERS) ORDER REMANDING CIVIL ACTION TO
                           SUPERIOR COURT

        On December 6, 2019, Andrew Mai (“Defendant”) removed this action from the Los Angeles
County Superior Court of California to the United States District Court, Central District of California on
the basis of federal question jurisdiction, pursuant to 28 U.S.C. § 1331.

        Removal jurisdiction is governed by statute. See 28 U.S.C. §§ 1441, et seq. The Ninth Circuit
has held unequivocally that the removal statute is construed strictly against removal. Ethridge v. Harbor
House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988). The strong presumption against removal jurisdiction
means that “the defendant always has the burden of establishing that removal is proper.” Gaus v. Miles,
Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d
709, 712 n.3 (9th Cir. 1990)); see also In re Ford Motor Co./Citibank (South Dakota), N.A., 264 F.3d
952, 957 (9th Cir. 2001) (“The party asserting federal jurisdiction bears the burden of proving the case is
properly in federal court.”).

        Defendant states that the basis for removal is that the claims arise under federal law. However,
the Court’s review of the Notice of Removal and the first page of the Complaint, attached to the Notice
indicates that Plaintiff’s claim is a Petition for Arbitration of a dispute regarding the purchase of real
property. There is no indication that the Complaint sets forth any claims arising under the U.S.
Constitution, treaties, or laws of the United States for which the Court would have “original
jurisdiction.” 28 U.S.C. § 1441(b). In its Notice, Defendant states that it intends to file a related
complaint for declaratory and injunctive relief pursuant to Civil RICO, 18 U.S.C. Sections 1961-1969.
However, Defendant cannot confer jurisdiction upon the Court by attempting to attach a federal question
to his Notice of Removal or by way of a cross complaint. Accordingly, Defendant’s removal is improper
for lack of federal question jurisdiction.


   CV-90 (06/04)                                 CIVIL MINUTES - GENERAL
                                                         Page 1 of 2
                                                                                  JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
    Case No.       EDCV 19-02350-RGK (KKx)                          Date   December 17, 2019
    Title          ROBERT SIMMERMON v. CHUCK MAI, et al



       For the foregoing reasons, the above-entitled case is ordered REMANDED to the Superior
Court for all further proceedings for lack of subject matter jurisdiction.

       IT IS SO ORDERED.




                                                                                         :
                                                   Initials of Preparer




   CV-90 (06/04)                          CIVIL MINUTES - GENERAL
                                                  Page 2 of 2
